

Notice of Grant Form
For Performance Stock Options and Award of Performance Stock Units
Advanced Energy Industries, Inc.
ID: 84-0846841
1625 Sharp Point Drive
Fort Collins, CO 80525 
(970) 221-4670 



NAME
ADDRESS


Grant Number:
Plan:
ID: 







LTI PERFORMANCE STOCK OPTION (PSO) GRANT


You have been granted a performance-based option to purchase Common Stock of
Advanced Energy Industries, Inc. (the Company), subject to the terms and
conditions in the 2008 Omnibus Incentive Plan, the Executive Long-Term Incentive
Plan and the Performance Stock Option Agreement, as follows:
Date of Grant:
 
 
 
Exercise Price Per Share:
 
 
 
Total Number of Shares Granted:
 
 
 
Total Option Price:
 
 
 
Type of Option:
Performance Stock Option (PSO)
 
 
Expiration Date of Option:
If performance metrics not met for (PERFORMANCE PERIOD) as set forth in the
Executive Long Term Incentive Plan



The number of shares that vest will be determined based on the Company meeting
or exceeding the performance metrics outlined in the Executive Long-Term
Incentive Plan.


LTI PERFORMANCE SHARE UNIT (PSU) GRANT


In addition to the PSO grant outlined above, you are also the recipient of a
performance-based award of _______ performance stock units (PSUs), subject to
the terms and conditions in the 2008 Omnibus Incentive Plan, the Executive
Long-Term Incentive Plan and the Performance Stock Unit Agreement. This award
may result in shares of the Company's common stock being granted and vested, if
the Company meets or exceeds the performance metrics outlined in the Executive
Long-Term Incentive Plan. Please note that the Company may settle all or a
portion of the shares underlying the PSUs by the payment of cash as outlined in
the Executive Long-Term Incentive Plan.


These PSOs and PSUs are granted and awarded, respectively, under and governed by
the terms and conditions of the Company's 2008 Omnibus Incentive Plan, as
amended, the Performance Stock Option Agreement, the Performance Stock Unit
Agreement, and the Executive Long-Term Incentive Plan, all of which are attached
and made a part of this document. 


Advanced Energy Industries, Inc.



--------------------------------------------------------------------------------






